DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

THE BANK OF NEW YORK MELLON, f/k/a THE BANK OF NEW YORK,
  AS TRUSTEE FOR FIRST HORIZON ALTERNATIVE SECURITIES
                    TRUST 2005-FA11,
                        Appellant,

                                    v.

     DIANA JELIC, RICHARD ROSSODIVITA and SONIA AGIAYO,
                          Appellees.

                              No. 4D18-1978

                         [November 21, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard H. Harrison, Senior Judge; L.T. Case No. 50-2016-
CA-010728-XXXX-MB.

   Sara F. Holladay-Tobias and Emily Y. Rottmann of McGuireWoods LLP,
Jacksonville, for appellant.

  Peter Ticktin, Kendrick Almaguer, and Michael Vater of The Ticktin Law
Group, Deerfield Beach, for appellee, Diana Jelic.

PER CURIAM.

  Affirmed.

GROSS, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.